Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into as of the 22nd day of December, 2005, by and between Spectrum Brands, Inc.,
a Wisconsin corporation (the “Company”) and David R Lumley (the “Executive”).

 

WHEREAS, the Company desires to employ the Executive upon the terms and
conditions set forth herein; and

 

WHEREAS, the Executive is willing and able to accept such employment on such
terms and conditions; and

 

WHEREAS, Executive’s initial or continued employment with the Company is
expressly conditioned upon the agreement by the Executive to the terms and
conditions of such employment as contained in this Agreement.

 

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein (promises that include benefits to which Executive would not otherwise be
entitled or receive), and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Company and the Executive
hereby agree as follows:

 

1. Employment Duties and Acceptance. The Company hereby employs the Executive,
and the Executive agrees to serve and accept employment with the Company as
President, North America, reporting directly to Chairman & Chief Executive
Officer of the Company. During the Term (as defined below) the Executive shall
devote all of his working time to such employment and appointment, and shall
devote his best efforts to advancing the interests of the Company.

 

2. Term of Employment. The Executive’s employment and appointment hereunder
shall be for a term commencing on the January 16th 2006 and expiring
January 15th 2009 (three years from date of commencement) (the “Term”). Upon
expiration of the Term, this Agreement shall automatically extend for successive
periods of one (1) year, unless the Executive or the Company shall give notice
to the other at least ninety (90) days prior to the end of the Term (or any
annual extension thereof) indicating that it does not intend to renew the
Agreement.

 

3. Compensation. In consideration of the performance by the Executive of his
duties hereunder, the Company shall pay or provide to the Executive the
following compensation which the Executive agrees to accept in full satisfaction
for his services, it being understood that necessary withholding taxes, FICA
contributions and the like shall be deducted from such compensation:

 

  (a) Base Salary. The Executive shall receive a base salary of Five Hundred
Thousand Dollars ($500,000) per annum effective January 16th 2006



--------------------------------------------------------------------------------

for the duration of the Term (“Base Salary”), which Base Salary shall be paid in
equal semi-monthly installments each year, to be paid semi-monthly in arrears.
The Board of Directors of the Company (the “Board”) will review from time to
time the Base Salary payable to the Executive hereunder and may, in its
discretion, increase the Executive’s Base Salary. Any such increased Base Salary
shall be and become the “Base Salary” for purposes of this Agreement.

 

  (b) Bonus. The Executive shall receive a bonus for each fiscal year ending
during the Term, payable annually in arrears, which shall be based on
Seventy-Five percent (75%) of Base Salary paid during such fiscal year, provided
the Company achieves certain annual performance goals established by the Board
from time to time (the “Bonus”). The Board may, in its discretion, increase the
annual Bonus. Any such increased annual Bonus shall be and become the “Bonus”
for such fiscal year for purposes of this Agreement. For Financial year 2006,
calculation of earned bonus will be made on the basis of the full financial
year.

 

  (c) Insurance Coverages and Pension Plans. The Executive shall be entitled to
such insurance, pension and all other benefits as are generally made available
by the Company to its executive officers from time to time.

 

  (d) New Restricted Stock Award. The Company shall grant the Executive
restricted shares of the Company’s common stock under The 2004 Rayovac Incentive
Plan as follows. On February 1st 2006, Executive shall be awarded 50,000 shares
of the Company’s common stock, shares that will include restrictions prohibiting
the sale, transfer, pledge, assignment or other encumbrance of such stock
(“Restricted Shares”), provided, however, that all such restrictions shall lapse
on January 31st 2009. Notwithstanding anything else set forth above,
(i) restrictions on Restricted Shares shall also lapse on a change in control of
the Company (as defined in the company’s stock plan governing such award)
(“Change in Control”) and (ii) any unlapsed shares of Restricted Stock shall be
forfeited to the Company in the event the Executive’s employment with the
Company terminates for any reason, other than a without cause termination as
noted in paragraph 5(b), prior to a Change in Control. Additional terms and
conditions of such restricted stock award shall be set forth in an agreement
with such terms and conditions being substantially similar (other than as set
forth above) to the terms and conditions of previous restricted stock award
grants to similarly situated Company executives.

 

  (e) Annual Restricted Stock Awards. Subject to approval by the Compensation
Committee of the Board and the Board, on each October 1 during the term of this
Agreement commencing October 1, 2006, the Executive shall be awarded, under The
2004 Rayovac Incentive Plan that number of shares (rounded up to the nearest
whole share) of the Company’s common stock with a Fair Market Value equal to One
Hundred and Twenty-Five Percent (125%) of the

 

2



--------------------------------------------------------------------------------

Base Salary then in effect. Each such award will provide for vesting in four
(4) equal tranches on each December 1st thereafter, beginning the year following
the grant date, with (except as otherwise provided herein or in the applicable
plan document) the vesting of Fifty Percent (50%) of each such vesting tranche
to be subject to the Executive’s continued employment with the Company as of
each applicable December 1st and the remaining Fifty Percent (50%) of each such
vesting tranche to be subject to the achievement of performance goals to be
established by the Board from time to time (“Performance-Based Restricted
Stock”), provided that One Hundred Percent (100%) of each outstanding vesting
tranche shall vest upon a Change in Control. If the required performance goals
are not met in any fiscal year, so that the restrictions on Performance-Based
Restricted Stock scheduled to lapse for such year do not so lapse, the
restrictions on such Performance-Based Restricted Stock will lapse the
December 1 first following the originally scheduled lapse date. Notwithstanding
anything else set forth above, (i) restrictions on such shares shall also lapse
on a Change in Control and (ii) any unlapsed shares of restricted stock shall be
forfeited to the Company in the event the Executive’s employment with the
Company terminates for any reason prior to a Change in Control. Additional terms
and conditions of such restricted stock award shall be set forth in an agreement
with such terms and conditions being substantially similar (other than as set
forth above) to the terms and conditions of previous restricted stock award
grants to similarly situated Company executives.

 

  (f) Vacation. The Executive shall be entitled to four (4) weeks vacation each
year.

 

  (g) Other Expenses and Use of Company Aircraft. The Executive shall be
entitled to reimbursement of all reasonable and documented expenses actually
incurred or paid by the Executive in the performance of the Executive’s duties
under this Agreement, upon presentation of expense statements, vouchers or other
supporting information in accordance with Company policy. All expense
reimbursements and other perquisites of the Executive are reviewable
periodically by the Compensation Committee of the Board. The Executive shall be
eligible to use the Company’s aircraft for personal travel between and among
home locations in Wisconsin and Ohio when such aircraft is not being used for
business purposes, subject to the Company’s policy in effect from time to time
with respect to personal use of Company aircraft.

 

  (h) Auto allowance. Subject to the Company’s policy in effect from time to
time, during the Executive’s employment, a monthly auto allowance of Fifteen
Hundred Dollars ($1500) will be paid subject to normal with-holdings.

 

  (i) D&O Insurance. The Executive shall be entitled to indemnification from the
Company to the maximum extent provided by law, but not for any action, suit,
arbitration or other proceeding (or portion thereof) initiated by the Executive,
unless authorized or ratified by

 

3



--------------------------------------------------------------------------------

the Board. Such indemnification shall be covered by the terms of the Company’s
policy of insurance for directors and officers in effect from time to time (the
“D&O Insurance”). Copies of the Company’s charter, by-laws and D&O Insurance
will be made available to the Executive upon request.

 

  (j) Legal Fees. The Company shall pay the Executive’s actual and reasonable
legal fees incurred in connection with the preparation of this Agreement.

 

4. Termination.

 

  (a) Termination by the Company with Cause. The Company shall have the right at
any time to terminate the Executive’s employment hereunder without prior notice
upon the occurrence of any of the following (any such termination being referred
to as a termination for “Cause”):

 

  (i) the commission by the Executive of any deliberate and premeditated act
taken by the Executive in bad faith against the interests of the Company;

 

  (ii) the Executive has been convicted of, or pleads nolo contendere with
respect to, any felony, or of any lesser crime or offense having as its
predicate element fraud, dishonesty or misappropriation of the property of the
Company;

 

  (iii) the current use of illegal drugs, misuse of legal drugs, or intoxication
of Executive in the workplace or while performing his duties or responsibilities
associated with his position, the Executive’s failure of a Company-related drug
test, or the violation of any Company drug policy;

 

  (iv) the willful failure or refusal of the Executive to perform his duties as
set forth herein or the willful failure or refusal to follow the direction of
the CEO, provided such failure or refusal continues after thirty (30) days of
the receipt of notice in writing from the CEO of such failure or refusal, which
notice refers to this Section 4(a) and indicates the Company’s intention to
terminate the Executive’s employment hereunder if such failure or refusal is not
remedied within such thirty (30) day period; or

 

  (v) the Executive breaches any of the terms of this Agreement or any other
agreement between the Executive and the Company which breach is not cured within
thirty (30) days subsequent to notice from the Company to the Executive of such
breach, which notice refers to this Section 4(a) and indicates the Company’s
intention to terminate the Executive’s employment hereunder if such breach is
not cured within such thirty (30) day period.

 

4



--------------------------------------------------------------------------------

  (b) Termination by Company for Disability. The Company shall have the right at
any time to terminate the Executive’s employment hereunder upon thirty (30) days
prior written notice upon the Executive’s inability to perform his duties
hereunder by reason of any mental, physical or other Disability for a period of
at least six (6) consecutive months (for purposes hereof, “disability” has the
same meaning as in the Company’s disability policy), if within 30 days after
such notice of termination is given, the Executive shall not have returned to
the full-time performance of his duties. The Company’s obligations hereunder
shall, subject to the provisions of Section 5(b), also terminate upon the death
of the Executive.

 

  (c) Termination by Company without Cause. The Company shall have the right at
any time to terminate the Executive’s employment for any other reason without
Cause upon sixty (60) days prior written notice to the Executive.

 

  (d) Voluntary Termination by Executive. The Executive shall be entitled to
terminate his employment and appointment hereunder upon sixty (60) days prior
written notice to the Company. Any such termination shall be treated as a
termination by the Company for “Cause” under Section 5.

 

  (e) Constructive Termination by the Executive. The Executive shall be entitled
to terminate his employment and appointment hereunder, without prior notice,
upon the occurrence of a Constructive Termination. Any such termination shall be
treated as a termination by the Company without Cause. For this purpose, a
“Constructive Termination” shall mean:

 

  (i) a reduction in Base Salary (other than as permitted hereby);

 

  (ii) a reduction in annual Bonus opportunity;

 

  (iii) a reduction in title;

 

  (iv) a significant reduction in scope of responsibilities.

 

  (f) Notice of Termination. Any termination by the Company for Cause shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 8. For purposes of this Agreement, a “Notice of
Termination” means a written notice given prior to the termination which
(i) indicates the specific termination provision in this Agreement relied upon,
(ii) sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) if the termination date is other than the date
of receipt of such notice, specifies the termination date of this Agreement
(which date shall be not more than fifteen (15) days after the giving of such
notice, unless a thirty-day notice is required pursuant to another section of
this Agreement). The failure by the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Cause
shall not

 

5



--------------------------------------------------------------------------------

waive any right of the Company hereunder or preclude the Company from asserting
such fact or circumstance in enforcing its rights hereunder.

 

5. Effect of Termination of Employment.

 

  (a) Termination by the Company with Cause or Voluntarily by the Executive. If
the Executive’s employment hereunder is terminated by the Company with Cause or
if the Executive voluntarily terminates his employment hereunder, the
Executive’s salary and other benefits specified in Section 3 shall cease at the
time of such termination, and the Executive shall not be entitled to any
compensation specified in Section 3 which was not required to be paid prior to
such termination; provided, however, that the Executive shall be entitled to
continue to participate in the Company’s medical benefit plans to the extent
required by law.

 

  (b) Without Cause, Death or Disability. If the Executive’s employment
hereunder is terminated as a result of death or Disability or by the Company
without Cause and the Executive executes a separation agreement with a release
of claims agreeable to the Company (to the extent that the Executive is
physically and mentally capable to execute such an agreement), then the Company
shall pay the Executive the amounts and provide the Executive the benefits as
follows:

 

  (i) The Company shall pay to the Executive as severance, an amount in cash
equal to double the sum of (i) the Executive’s Base Salary, and (ii) the annual
Bonus (if any) earned by the Executive pursuant to any annual bonus or incentive
plan maintained by the Company in respect of the fiscal year ending immediately
prior to the fiscal year in which the termination occurs, such cash amount to be
paid to the Executive ratably monthly in arrears over the 24-month period
immediately following such termination. Notwithstanding the foregoing, if
required to comply with section 409A of the Internal Revenue Code of 1986, as
amended, and any Treasury regulations or other guidance promulgated thereunder,
the Executive will receive the first six (6) months of monthly installment
payments required under this Section 5(b)(i) on the six-month anniversary of the
date of the Executive’s termination of employment in a lump-sum payment, and the
remaining payments required to be made hereunder shall thereafter be paid in
equal consecutive monthly installments for the remainder of such 24 month
period.

 

  (ii) For the greater of (i) the 24-month period immediately following such
termination or (ii) the remainder of the Term, the Company shall arrange to
provide the Executive and his dependents the additional benefits specified in
Section 3(c) substantially similar to those provided to the Executive and his

 

6



--------------------------------------------------------------------------------

dependents by the Company immediately prior to the date of termination, at no
greater cost to the Executive or the Company than the cost to the Executive and
the Company immediately prior to such date. Benefits otherwise receivable by the
Executive pursuant to this Section 5(b)(ii) shall cease immediately upon the
discovery by the Company of the Executive’s breach of the covenants contained in
Section 6 or 7 hereof. In addition, benefits otherwise receivable by the
Executive pursuant to this Section 5(b)(ii) shall be reduced to the extent
benefits of the same type are received by or made available to the Executive
during the 24-month period following the Executive’s termination of employment
(and any such benefits received by or made available to the Executive shall be
reported to the Company by the Executive); provided, however, that the Company
shall reimburse the Executive for the excess, if any, of the cost of such
benefits to the Executive over such cost immediately prior to the date of
termination.

 

  (iii) The Executive’s accrued vacation (determined in accordance with Company
policy) at the time of termination shall be paid as soon as reasonably
practicable.

 

  (iv) Any payments provided for hereunder shall be paid net of any applicable
withholding required under federal, state, or local law and any additional
withholding to which the Executive has agreed.

 

  (v) If the Executive’s employment with the Company terminates during the Term,
the Executive shall not be required to seek other employment or to attempt in
any way to reduce any amounts payable to the Executive by the Company pursuant
to this Section 5.

 

  (vi) Additionally if the Executive’s employment is terminated by the Company
without Cause restrictions on Restricted Shares referred to in paragraph 3
(d) shall also lapse ratably based on complete quarters (three month period) of
service.

 

6. Agreement Not to Compete.

 

  (a) The Executive agrees that during the during his employment and for the
one-year period immediately following the termination of his employment for any
reason (hereafter, the “Non-Competition Period”), he will not, directly or
indirectly, either separately, jointly or in association with others, as an
officer, director, consultant, agent, employee, owner, principal, partner or
stockholder of any business, provide services of the same or similar kind or
nature that he provides to the Company to, or have a financial interest in
(excepting only the ownership of not more than 5% of the outstanding securities
of any class listed on an exchange or the Nasdaq Stock Market), any competitor
of the Company (which means any person or organization that is in the business
of or makes money from designing, developing, or selling products or services
similar to those products

 

7



--------------------------------------------------------------------------------

and services developed, designed or sold by the Company). The Executive
recognizes, acknowledges and agrees that his duties and responsibilities as
President, North America will be performed throughout the United States and
Canada and will result in Executive’s having material contact with the Company’s
customers, suppliers, vendors, and employees throughout the United States and
Canada. Accordingly, the Parties acknowledge and agree that the restrictions set
forth in this Section 6(a) shall extend to the United States and Canada
(hereafter, the “Restricted Territory”) and that this geographic scope is
reasonable based on the geographic scope of Executive’s duties and
responsibilities.

 

  (b) Without limiting the generality of clause (a) above, the Executive further
agrees that, during the Non-Competition Period, he will not, within the
Restricted Territory, directly or indirectly, either separately, jointly or in
association with others, solicit, divert, take away, or attempt to solicit,
divert, or take away, any customer or person to whom the Company has sent a
written sales or servicing proposal or contract in connection with the business
of the Company within the immediately preceding two-year period (hereafter, a
“Prospective Customer”), for the purpose of or with the intention of selling or
providing to such customer or Prospective Customer any product or service
similar to any product or service sold, provided, offered, or under development
by the Company during the two-year period immediately preceding the termination
of Executive’s employment for any reason (or during the preceding two years if
during Executive’s employment); provided, however, that this restriction shall
only apply to customers or Prospective Customers of the Company with whom
Executive had contact or about whom the Executive acquired confidential
information by virtue of his employment with the Company at any time during such
two-year period.

 

  (c) The Executive agrees that during the Non-Competition Period, he shall not
initiate contact in order to induce, solicit or encourage any person to leave
the Company’s employ. Nothing in this paragraph is meant to prohibit an employee
of the Company that is not a party to this Agreement from becoming employed by
another organization or person.

 

  (d) If a court determines that the foregoing restrictions are too broad or
otherwise unreasonable under applicable law, including with respect to time or
space, the court is hereby requested and authorized by the parties hereto to
revise the foregoing restrictions to include the maximum restrictions allowed
under the applicable law. Sections 6(a), 6(b), and 6(c) each are intended to be
considered and construed as separate and independent covenants; any ruling that
any one or more of these sections is overbroad or otherwise invalid shall not
affect the validity of any of the other sections or any other section of this
Agreement.

 

  (e) For purposes of this Section 6 and Section 7, the “Company” refers to the
Company and any incorporated or unincorporated affiliates of the Company.

 

8



--------------------------------------------------------------------------------

7. Secret Processes and Confidential Information.

 

  (a) The Executive agrees to hold in strict confidence and, except as the
Company may authorize or direct, not disclose to any person or use (except in
the performance of his services hereunder) any confidential information or
materials received by the Executive from the Company and any confidential
information or materials of other parties received by the Executive in
connection with the performance of his duties hereunder. For purposes of this
Section 7(a), confidential information or materials shall include, but are not
limited to, existing and potential customer information, existing and potential
supplier information, product information, design and construction information,
pricing and profitability information, financial information, sales and
marketing strategies and techniques and business ideas or practices (hereafter
“Confidential Information”). The restriction on the Executive’s use or
disclosure of Confidential Information shall remain in force during the
Executive’s employment hereunder and until the earlier of (x) the expiration of
a period of two (2) years thereafter or (y) such time as the Confidential
Information is of general knowledge in the industry through no fault of the
Executive or any agent of the Executive. The Executive also agrees to return to
the Company promptly upon its request any Company information or materials in
the Executive’s possession or under the Executive’s control. This Section 7(a)
is not intended to preclude Executive from being gainfully employed by another.
Rather, it is intended to prohibit Executive from using the Company’s
confidential information or materials in any subsequent employment or employment
undertaken that is not for the benefit of the Company during the identified
period.

 

  (b) The Executive will promptly disclose to the Company and to no other
person, firm or entity all inventions, discoveries, improvements, trade secrets,
formulas, techniques, processes, know-how and similar matters, whether or not
patentable and whether or not reduced to practice, which are conceived or
learned by the Executive during the period of the Executive’s employment with
the Company, either alone or with others, which relate to or result from the
actual or anticipated business or research of the Company or which result, to
any extent, from the Executive’s use of the Company’s premises or property
(collectively called the “Inventions”). The Executive acknowledges and agrees
that all the Inventions shall be the sole property of the Company, and the
Executive hereby assigns to the Company all of the Executive’s rights and
interests in and to all of the Inventions, it being acknowledged and agreed by
the Executive that all the Inventions are works made for hire. The Company shall
be the sole owner of all domestic and foreign rights and interests in the
Inventions. The Executive agrees to assist the Company at the Company’s expense
to obtain and from time to time enforce patents and copyrights on the
Inventions.

 

  (c) Upon the request of, and, in any event, upon termination of the
Executive’s employment with the Company, the Executive shall

 

9



--------------------------------------------------------------------------------

promptly deliver to the Company all documents, data, records, notes, drawings,
manuals and all other tangible information in whatever form which pertains to
the Company, and the Executive will not retain any such information or any
reproduction or excerpt thereof.

 

  (d) Nothing in this Section 7 diminishes or limits any protection granted by
law to trade secrets or relieves the Executive of any duty not to disclose, use
or misappropriate any information that is a trade secret for as long as such
information remains a trade secret.

 

8. Notices. All notices or other communications hereunder shall be in writing
and shall be deemed to have been duly given (a) when delivered personally,
(b) upon confirmation of receipt when such notice or other communication is sent
by facsimile or telex, (c) one day after delivery to an overnight delivery
courier, or (d) on the fifth day following the date of deposit in the United
States mail if sent first class, postage prepaid, by registered or certified
mail. The addresses for such notices shall be as follows:

 

  (a) For notices and communications to the Company:

 

Spectrum Brands, Inc.

Six Concourse Parkway

Suite 3300

Atlanta, GA 30328

Facsimile: (770) 829-6298

Attention: James T. Lucke

 

  (b) For notices and communications to the Executive:

 

See the address set forth on the signature page hereto

 

Any party hereto may, by notice to the other, change its address for receipt of
notices hereunder.

 

9. General.

 

  (a) Governing Law. This Agreement shall be construed under and governed by the
laws of the State of Wisconsin, without reference to its conflicts of law
principles.

 

  (b) Amendment; Waiver. This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument executed by all of the parties hereto or, in the case of a
waiver, by the party waiving compliance. The failure of any party at any time or
times to require performance of any provision hereof shall in no manner affect
the right at a later time to enforce the same. No waiver by any party of the
breach of any term or covenant contained in this Agreement, whether by conduct
or otherwise, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such breach, or a waiver of the breach
of any other term or covenant contained in this Agreement.

 

10



--------------------------------------------------------------------------------

  (c) Successors and Assigns. This Agreement shall be binding upon the
Executive, without regard to the duration of his employment by the Company or
reasons for the cessation of such employment, and inure to the benefit of his
administrators, executors, heirs and assigns, although the obligations of the
Executive are personal and may be performed only by him. This Agreement shall
also be binding upon and inure to the benefit of the Company and its
subsidiaries, successors and assigns, including any corporation with which or
into which the Company or its successors may be merged or which may succeed to
their assets or business.

 

  (d) Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original but which together shall constitute one and
the same instrument.

 

  (e) Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation during his employment
hereunder in any benefit, bonus, incentive or other plan or program provided by
the Company or any of its affiliates and for which the Executive may qualify.
Amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan or program of the Company or any affiliated company at
or subsequent to the date of the Executive’s termination of employment with the
Company shall, subject to the terms hereof or any other agreement entered into
by the Company and the Executive on or subsequent to the date hereof, be payable
in accordance with such plan or program.

 

  (f) Mitigation. In no event shall the Executive be obligated to seek other
employment by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement.

 

  (g) Equitable Relief. The Executive expressly agrees that breach of any
provision of Sections 6 or 7 of this Agreement would result in irreparable
injuries to the Company, that the remedy at law for any such breach will be
inadequate and that upon breach of such provisions, the Company, in addition to
all other available remedies, shall be entitled as a matter of right to
injunctive relief in any court of competent jurisdiction without the necessity
of proving the actual damage to the Company.

 

  (h) Severability. Sections 6(a), 6(b), 6(c), 7(a), 7(b) and 9(h) of this
Agreement shall be considered separate and independent from each other and from
the other sections of this Agreement and no invalidity of any one of those
sections shall affect any other section or provision of this Agreement. However,
because it is expressly acknowledged that the pay and benefits provided under
this Agreement are provided, at least in part, as consideration for the
obligations imposed upon Executive under Sections 6(a), 6(b), 6(c), 7(a) and
7(b), should Executive challenge those obligations or any court determine that
any of the provisions under these Sections is

 

11



--------------------------------------------------------------------------------

unlawful or unenforceable, such that Executive need not honor those provisions,
then Executive shall not receive the pay and benefits, provided for in this
Agreement following termination, if otherwise available to Executive,
irrespective of the reason for the end of Executive’s employment.

 

  (i) Entire Agreement. This Agreement and the schedule hereto constitute the
entire understanding of the parties hereto with respect to the subject matter
hereof and supersede all prior negotiations, discussions, writings and
agreements between them with respect to the subject matter hereof.

 

[signature page follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

    Spectrum Brands, Inc.     By:  

/s/ David A. Jones

--------------------------------------------------------------------------------

        David A. Jones         Chief Executive Officer EXECUTIVE:        

/s/ David R. Lumley

--------------------------------------------------------------------------------

        Name: David R Lumley         Notice Address:         27320 Lake Road    
    Bay Village, OH 44140        

 

13